Citation Nr: 1810385	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-09 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by water on the brain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to increases in the (30 percent prior to November 10, 2015 and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions that denied service connection for sleep apnea, bilateral hearing loss and a disability manifested by water on the brain, and granted service connection for right and left lower extremity peripheral neuropathy, rated 20 percent each; and for PTSD, rated 10 percent, all from October 2009.  An April 2013 rating decision assigned a 30 percent rating for PTSD, also effective October 2009, and a February 2016 rating decision increased the rating for PTSD to 70 percent, effective November 10, 2015.


FINDINGS OF FACT

1.  In a written statement in August 2015, prior to the promulgation of a decision in this matter, the veteran's representative withdrew his appeal seeking service connection for sleep apnea; there is no question of fact or law in this matter remaining for the Board to consider.

2.  A sensorineural hearing loss ((SNHL) in either ear was not manifested in service or for many years thereafter, and the Veteran's current bilateral hearing loss disability is not shown to be etiologically related to his service.   

3.  Water on the brain was first shown many years after service and is not shown to be etiologically related to the Veteran's service.  

4.  Prior to August 4, 2015, the Veteran's PTSD is not shown to be manifested by symptoms greater than resulting in occasional decrease in work efficiency; from that date the  PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but total occupational and social impairment is not shown.

5.  The Veteran is not shown to have more than moderate incomplete paralysis of either the right or the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking service connection for sleep apnea; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. §  20.204 (2017).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Service connection for water on the brain is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017). 

4.  A 70 percent rating is warranted for PTSD from [the earlier effective date of] August 4, 2015; ratings for PTSD in excess of 30 percent prior to August 4, 2015 or in excess of 70 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2017).

5.  A rating in excess of 20 percent for right or left lower extremity peripheral neuropathy is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8520 (2107).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In a written statement in August 2015, the Veteran's representative expressed the Veteran's intent to withdraw his appeal seeking service connection for sleep apnea.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the matters of the ratings for peripheral neuropathy of the lower extremities and PTSD are on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded VA examinations ascertain the etiology of his bilateral hearing loss and to assess the severity of his service-connected disabilities.  He was not afforded a VA examination to confirm the existence and ascertain the etiology of a disability manifested by water on the brain.  As there is no evidence that such disability may be related to service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in the matter is not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning hearing loss or water on the brain.  Audiometry on the December 1968 service separation examination found that right ear puretone thresholds in decibels were 0, 0, -5, -5 and -5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 0, -5, -5, 0 and -5.  No pertinent abnormality was noted.

The Veteran was awarded the Purple Heart Medal, and the record shows that his duties included rifleman and light weapons specialist.  

On May 1969 VA general medical examination, a hearing loss was not noted on clinical examination.  

Private medical records show that the Veteran denied having a hearing loss in November 2006.  In June 2008, he stated that he felt that his left ear was very hard of hearing.  It was noted that he had a history of being in the vicinity of exploding artillery shells.  A hearing test found that he had an asymmetric hearing loss, with the left ear worse than the right ear.  Magnetic resonance imaging (MRI) of the brain in June 2008 showed that he had normal internal auditory canals.  The impression was communicating hydrocephalus.  

On December 2009 VA psychiatric examination, the Veteran reported that his sleep was very restless and he frequently wakes up at night.  He stated that he had nightmares on occasion.  It was noted that he was able to complete all activities of daily living, including grooming and dressing.  Mental status evaluation found that he was alert and fully oriented.  His grooming was good.  His overall mood appeared euthymic and his affect was appropriate.  He had minimal eye contact.  No psychomotor agitation or retardation was observed.  His thought process was logical and goal-oriented.  He denied current suicidal or homicidal ideation.  There was no evidence of a psychotic disorder.  Insight and judgment were fair.  His impulse control was appropriate.  The diagnosis was PTSD, and a Global Assessment of Functioning (GAF) score of 67 was assigned.  The examiner stated that the symptomatology appeared to be in the mild range.  The Veteran was able to maintain relationships and friendships.  He presented with some struggles with sleep, occasional intrusive thoughts, some anger and relationship difficulties and avoidance behaviors.  

On December 2009 VA examination, deep tendon reflexes were 1/3 only when enhanced.  Sensory modalities, including vibratory, light touch, 2-point discrimination and proprioception were moderately reduced in the lower extremities.  Muscle strength was 5/5 and symmetric.  The diagnosis was peripheral sensory neuropathy.

Audiometry on December 2009 VA examination found that right ear puretone thresholds in decibels were 10, 20, 30, 40 and 45 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 45, 40, 65 and 60 decibels, respectively.  It was noted that the Veteran had a SNHL.  The examiner reviewed the record and noted that the Veteran's STRs indicated that his hearing was within normal limits when he separated from service.  She noted that an Institute of Medicine study on noise and military service found that in cases where the entrance and separation examinations are normal, there was no scientific basis for concluding that a hearing loss that develops after service is causally related to service.  She opined that it was not likely that the Veteran's hearing loss was a result of noise exposure in service.  

In June 2010, G.F. stated that he served with the Veteran in Vietnam.  He said that after one firefight, he saw a shrapnel hole in the Veteran's helmet.

VA outpatient treatment records show that in November 2009, the Veteran reported increased agitation and that conflict with his spouse had increased.  Mental status evaluation found that he was alert, attentive and cooperative.  His grooming was appropriate.  His mood was anxious and depressed, and his affect euthymic.  There were no perceptual disturbances and he had no unusual thought content.  There was no suicidal ideation.  His insight and judgment were good, and his memory was intact.  The assessment was PTSD.  The GAF score was 55.  In December 2009, an electromyogram showed generalized peripheral neuropathy affecting the lower limbs bilaterally.  It was noted that the sensory involvement was mild to moderate.  In February 2010, his mood was anxious, and his affect constricted.  The GAF score was 50.  In March 2015, the examiner noted that they discussed how the Veteran's agitation was interfering with his marriage and his relationship with his daughter.  The assessment was PTSD.  The GAF score was 65.

On March 2011 VA peripheral neuropathy examination, it was noted that the Veteran was on medication that allowed him to sleep through the night without being awakened with electric shock-like pains.  He had such symptoms during the daytime.  Examination found no muscle atrophy or weakness in the lower extremities.  Knee and ankle reflexes were intact.  Strength, vibratory sensation and proprioception were all intact.  It was noted that both monofilament and sharp pain perception were reduced below the mid-calf level and over the feet.  The diagnosis was diabetic peripheral neuropathy of the lower extremities.  

On March 2011 VA psychiatric examination, it was noted that the Veteran struggled with anxiety.  He stated that he frequently yells at his children and wife.  He struggled with sleep and reported nightmares of combat three or four times a year.  He said he felt somewhat disconnected from his wife and often feels lonely.  He indicated that he was sad and had few friends.  He acknowledged thoughts of suicide, but said they were fleeting in nature.  Mental status evaluation found that the Veteran was alert and fully oriented.  He was adequately groomed.  Eye contact was appropriate.  His speech was moderate in rate and tone.  His thought process was logical and goal-oriented.  He denied current suicidal or homicidal ideation.  There was no evidence of a psychotic disorder.  Insight and judgment were intact.  His impulse control was appropriate.  His memory appeared intact.  The diagnosis was PTSD.  A GAF score of 61 was assigned.  

In July 2012, T. Cerato, D.O., stated that he had treated the Veteran since 1978.  He noted that he was under medical management for numerous disabilities, including hydrocephalus which might be congenital in nature.  He stated that the Veteran's hearing loss appeared to be directly related to service.  

Private medical records show that in June 2012, deep tendon reflexes were 2/4.  Motor strength was 5/5.  Neurosensory evaluation appeared intact.  

VA outpatient treatment records show that in June 2010, the Veteran's mood was anxious.  He was cooperative and amicable.  The GAF score was 60.  In December 2010, he stated he had had some "suicidal thoughts" a few weeks prior, but no thoughts of carrying through with them.  He did say that he "thought about how things might be better if I weren't here."  He saw a psychologist later that day and no suicidal ideation was evidenced.  He reported increased agitation and anxiety around the holiday, consistent with a number of combat events that occurred during this season.  The assessment was PTSD, and the GAF score was 60.  In July 2011, his mood and affect were slightly constricted.  No suicidal ideation was evidenced.  He reported some worry and anxiety associated with his daughter leaving for college.  He expressed some frustration and annoyance, which was the baseline for him.  The GAF score was 60.  In December 2011, he had some anxiety and symptoms of depression.  There was no suicidal ideation.  The GAF score was 60.  He was less depressed in February 2012.  There was no suicidal ideation and he reported an improved relationship with his spouse.  The GAF score was 64.  In December 2014, the Veteran reported increased anxiety symptoms along with feelings of sadness and low energy.  Conflict with his spouse had increased.  He endorsed passive suicidal ideation, but there were no plans or intent.  Mental status evaluation found that he was cooperative.  His grooming was appropriate.  His affect was slightly constricted and his mood was anxious and depressed.  Thought process was normal, and there was no unusual thought content.  No suicidal ideation was noted.  Insight and judgment were good.

In a statement received August 4, 2015, the Veteran indicated that his PTSD had increased in severity, but requested that examination be deferred until November 2015, as that was when he would be returning to Arizona.  

On November 2015 VA peripheral neuropathy examination, the Veteran stated he has a pins and needles sensation in his feet at night.  He reported severe intermittent pain, moderate paresthesias/dysesthesias and moderate numbness in the lower extremities.  Examination found that strength in the lower extremities was normal.  Deep tendon reflexes were 2+ at the knees and ankles.  Light touch was normal at the knee/thigh and ankle/lower leg bilaterally, and in the left foot/toe, and decreased in the right foot/toe. Position sense was normal in the lower extremities.  Vibration sense was absent in the right lower extremity and decreased in the left lower extremity.  Cold sensation was decreased in the right lower extremity and normal in the left lower extremity.  There was no muscle atrophy.  He had trophic changes attributable to diabetic peripheral neuropathy.  The Veteran had mild incomplete paralysis of the sciatic nerve bilaterally and mild incomplete paralysis of the femoral (anterior crural) nerve bilaterally.  Sensation to light touch was normal for the upper anterior thighs bilaterally.  The diagnosis was diabetic peripheral neuropathy of each lower extremity.

On November 10, 2015 VA psychiatric examination, the Veteran stated that his marriage of 23 years was ok, and that he was irritable.  It was noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss; flattened affect; disturbance of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstance; and suicidal ideation.  There was no suspiciousness; panic attacks; impaired judgment; inability to establish and maintain effective relationships; obsessional rituals that interfered with routine activities; impaired impulse control; persistent delusions or hallucinations; grossly inappropriate behavior; neglect of personal appearance or hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation to time or place.  

The examiner noted that the Veteran was casually and neatly dressed and groomed.  His speech was of normal tone, volume and speed.  His receptive and expressive language appeared to be intact.  He was alert and oriented in all spheres.  He was able to maintain attention and concentration during the interview.  His eye contact was good and intermittent.  His motor behavior was within normal limits, and he displayed no unusual mannerisms.   His mood was dysthymic and his affect was flattened.  His thought processes were logical and goal oriented.  He did not display any signs of paranoia or delusions.  He denied audio or visual hallucinations.  He did not appear to be responding to internal stimuli.  He did not endorse symptoms consistent with mania, hypomania, obsessive-compulsive disorder, self-injurious behaviors, eating disorders, or psychosis.  There was no evidence of disorganized speech, or bizarre behaviors.  There was no evidence of elevated mood, decreased need for sleep, expansiveness, intensification of goal-directed activity, grandiosity, flight of ideas, or risky hedonistic pursuits.  He reported occasional, rare, passive suicidal ideation, but had made no suicide attempts and did not have a suicide plan or intent.  His memory was mildly impaired.  The examiner noted that he had loss of motivation and energy, and had thoughts of hopelessness due to hydrocephalus.  He had no friends of his own and felt worthless at times.  He was not depressed every day.  He was irritable and has anger episodes without violence.  He avoided crowds.  He awakened two or three times a night.  


	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Bilateral hearing loss 

Certain chronic diseases, to include SNHL (as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present [emphasis added]; service connection may be found if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.
It is not in dispute that the Veteran now has a bilateral hearing loss disability or, given that he served in combat, that he was subjected to noise trauma during service.  The remaining critical question in this matter is whether or not his current hearing loss is related to such exposure.  The audiogram on the December 1968 service separation examination shows that his hearing was normal.  Significantly, a hearing loss disability is not documented in the record for approximately 38 years following the Veteran's discharge from active service.  

As there is no evidence that the Veteran's SNHL hearing loss was manifested in service, or for decades thereafter, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112) is not warranted.  As hearing loss is not documented until decades after service, service connection for such disability based on continuity of symptomatology (under 38 C.F.R. § 3.303(b) is also not warranted.  

The Veteran claims that his bilateral hearing loss is due to acoustic trauma in service.  Whether or not a hearing loss disability first noted decades after service, as here, may be related to noise trauma suffered during the remote service is a medical question.  On  December 2009 VA audiological examination, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss is related to his service.  This opinion reflects familiarity with the evidentiary record, and includes rationale that cites to factual data and medical authority.  The Board finds it to be probative evidence in this matter.  While a private osteopath has opined that the Veteran's hearing loss seemed to be directly related to his service, that opinion is unaccompanied by rationale, does not reflect familiarity with evidence in the record, and does not cite to medical authority.  Therefore, it lacks probative value.  As there is no probative medical evidence contrary to the opinion offered by the December 2009 VA examiner, the Board finds that opinion persuasive.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.




	Water on the brain

It is not in dispute that the Veteran has been found to have hydrocephalus [in lay terms water on the brain].  A June 2008 (more than 39 years after his discharge from service) MRI of the brain found communicating hydrocephalus.  He alleges that it is due to head trauma from shrapnel that struck and damaged his helmet.  He has provided a buddy statement corroborating that his helmet was damaged by shrapnel (and the Board finds no reason to question that account).  Consequently what remains necessary to substantiate this claim is evidence that the hydrocephalus is indeed due to the shrapnel trauma.   Whether or not hydrocephalus first documented decades after service may be related to trauma in service is a medical question, beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not provided any medical opinion or textual evidence indicating that his hydrocephalus maybe  related to such injury.  His STRs are silent regarding anything pertaining to hydrocephalus.  His own private physician has opined that the hydrocephalus may be congenital (i.e., he did not relate it to trauma in service).  The Veteran is a layperson, and his own opinion is not competent (probative) evidence in the matter.  In the absence of any competent evidence that the Veteran's hydrocephalus is, or may be, etiologically related to his service/an event therein, the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	PTSD 

A 100 percent rating is warranted for PTSD when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), CAVC noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was noted the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the GAF scores assigned.]

The Board will first address whether a rating in excess of 30 percent for PTSD is warranted prior to November 10, 2015.  On December 2009 VA psychiatric examination, the Veteran was alert and oriented.  There was no indication of panic attacks or memory impairment.  His judgment was fair.  The examiner found that the Veteran's symptoms were mild.  The findings on this examination do not show that the PTSD resulted in reduced reliability or productivity.

On March 2011 VA psychiatric examination the Veteran reported that he had up to four nightmares in a year.  He said that he had few friends and had fleeting suicidal thoughts.  The mental status evaluation found that he was fully oriented and had no current suicidal ideation.  His judgment and memory were intact.  He was not shown to have panic attacks, mood disturbances, or impaired judgment (or any other symptoms of such intensity.  The reported symptoms and findings do not reflect occupational or social impairment greater than occasional decrease in work efficiency or intermittent periods of inability to complete assigned tasks.  

In summary, the record reflects that prior to August 4, 2015 the Veteran's PTSD was not shown to have been of such nature and severity to result in occupational and social impairment with reduced reliability and productivity   Accordingly, prior to August 4, 2015 a rating for PTSD in excess of 30 percent was not warranted.

However, in a statement received August 4, 2015, the Veteran asserted that his PTSD symptoms had worsened, and requested an examination upon his return (from out-of-state).  Such examination conducted on November 10, 2015 found symptoms which were determined to show occupational and social impairment, with deficiencies in most areas (warranting a 70 percent rating).  The Board finds the November 2015 VA examination to be corroborative of the Veteran's August 4, 2915 report of worsening symptoms, reasonably showing that the level of impairment acknowledged found in November 2015 was present from August 4, 2015.  Accordingly, a 70 percent rating is warranted from [the earlier effective date of] August 4, 2015.  

It is not shown that at any from August 4, 2015 the Veteran's PTSD has been manifested by symptoms productive of total occupational or social impairment.  Throughout, he has maintained ability to tend to activities of daily living and hygiene (on November 2015 examination he was described as neatly dressed and groomed).  While his memory has been noted to be mildly impaired, and has exhibited loss of motivation and energy, endorses having feelings of worthlessness and hopelessness, and has reported irritability, anger episodes, and avoidance of crowds, occupational and social impairment that may reasonably be considered total simply is not shown,  Accordingly, a schedular 100 percent rating is not warranted for any period under consideration.

	Peripheral neuropathy 

For sciatic nerve impairment, an 80 percent rating is warranted for complete paralysis of the sciatic nerve; a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; a 40 percent rating is warranted when incomplete paralysis is moderately severe; and a 20 percent rating is warranted when it is moderate.  38 C.F.R. § 4.124a, Code 8520.

The next (40 percent) higher rating for peripheral neuropathy of a lower extremity is warranted when there is moderately severe incomplete paralysis of the nerve.  Here, moderately sever sciatic nerve impairment is not shown at any time under consideration.  Notably, muscle strength was normal, bilaterally, on each VA examination conducted in conjunction with the instant claims.  The December 2009 examination found moderate reduction in vibration sense, light touch and proprioception.  A VA outpatient treatment report that month noted that the peripheral neuropathy was mild to moderate.  On November 2015 VA examination the Veteran was found to have only mild incomplete paralysis of the sciatic nerve.  At no time under consideration do clinical findings show more than moderate sciatic nerve impairment  in either lower extremity.  The symptoms and related functional impairment the Veteran describes in his own reports do not describe a level of lower extremity neurological impairment that may reasonably be characterized as more than moderate in degree.  Accordingly, the preponderance of the evidence is against these claims.  A rating in excess of 20 percent for left or right lower extremity peripheral neuropathy is not warranted for any period of time under consideration.  Accordingly, the appeals in these matters must be denied.


ORDER

The appeal seeking service connection for sleep apnea is dismissed.

Service connection for bilateral hearing loss and for water on the brain is denied.

A 70 percent rating for PTSD is granted from the earlier effective date of August 4, 2015; ratings for PTSD in excess of 30 percent prior to August 4, 2015 or in excess of 70 percent from that date are denied.

Ratings in excess of 20 percent, each, for right and left lower extremity peripheral neuropathy are denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


